DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garamszegi (U.S. Publication No. 2008/0269809 Al) in view of Kumar e al. (U.S. Publication No. 2016/0015483 Al; hereinafter “Kumar’).
Regarding 19, Garamszegi a fastener configured for spinal applications comprising: a head having a channel adapted to receive a spinal rod (channels 520 in Figure 3); a shaft (fixation element 105) coupled with the head, the shaft having a distal tip (230); a thread extending between the head and the distal tip (215).  However, Garamszegi fails to disclose wherein a serrated portion extends along about 35 percent of a length of the thread. Kumar discloses a threaded implant (100) with a threaded shaft (anchoring portion 110), wherein at least 
	Regarding claim 20, Garamszegi discloses wherein the thread has a tapered portion that defines a tapered angle of between 20 to 30 degrees measured between the longitudinal axis of the shaft and an axis intersecting the distal tip and an outer surface of the thread at a proximal end of the tapered portion of the thread (see taper of tip 230 in Figure 8).

Allowable Subject Matter
Claims 1, 2, 4-12, 14-18, 21 and 22 are allowed.

Response to Arguments
Applicant's arguments filed 06/03/2021 regarding the rejection of claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Garamszegi (U.S. Publication No. 2008/0269809 Al) in view of Kumar (U.S. Publication No. 2016/0015483 Al) have been fully considered but they are not persuasive.  

As discussed above, Garamszegi discloses a fastener configured for spinal applications comprising: a head having a channel adapted to receive a spinal rod (channels 520 in Figure 3); a shaft (fixation element 105) coupled with the head, the shaft having a distal tip (230); a thread extending between the head and the distal tip (215).  However, Garamszegi fails to disclose wherein a serrated portion extends along about 35 percent of a length of the thread. Kumar discloses a threaded implant (100) with a threaded shaft (anchoring portion 110), wherein at least a portion of the thread is serrated (V-notches/serrations 132) and extends along about 35 percent of a length of the thread (see Figure 1).   Kumar’s saw-tooth-like cutting edges may be formed in the thread 127b between the distal end 126b and the inflexion point 126c (see middle of para.0144).  It is noted that the distance between inflexion point 126c and distal end 126d as shown in Figure 4A appears to be about one-third, or about 35 percent of a length of the thread (see annotated Figure 4A below).  

    PNG
    media_image1.png
    407
    512
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773